Citation Nr: 0027744	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  95-20 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for a skin disorder.  

Entitlement to service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran had verified active duty from February 1967 to 
March 1969, and from January 1991 to June 1991; and had 
verified active duty for training from July 20 to August 3, 
1985, and from June 16 to June 29, 1990.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal of a January 1995 rating decision 
that denied service connection for coronary artery disease 
and a skin disability.

The Board remanded the veteran's case in January 1997 for 
further development. The case was returned to the Board in 
May 1999.  The Board again remanded the veteran's case in 
August 1999 for further development.  The case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a skin 
disorder is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

2.  The claim of entitlement to service connection for 
coronary artery disease is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.



CONCLUSIONS OF LAW

1.  The claim for service connection for a skin disorder, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for coronary artery 
disease, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  Active military, naval and air service includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 1991); 38 C.F.R. § 3.6(a) (1999); see also 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty, active duty for training or for 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.6 (a)(d), 3.303 (1999).

Certain conditions, including coronary artery disease, will 
be presumed to have been incurred in service if manifested to 
a compensable degree within a prescribed period of time after 
service, which is one year for coronary artery disease.  The 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

The threshold question which must be answered as to this 
claim is whether the veteran has presented a well grounded 
claim for service connection.  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim for service connection 
generally requires (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in- service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Epps v. Gober, 126 F.3d. 1464 
(Fed. Cir. 1997).

Alternatively, the U.S. Court of Appeals for Veterans Claims 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, the VA does not have a duty to assist the veteran 
further in the development of the claim.  38 U.S.C.A. § 
5107(a); Murphy, 1 Vet. App. at 81-82.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lay assertions of 
medical causation will not suffice initially to establish a 
plausible, well grounded claim, under 38 U.S.C.A. § 5107(a).  
If no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  See Grottveit, supra.

The veteran claims that he has a skin disorder and coronary 
artery disease , which are both related to service.  He 
claims that he began manifesting a skin disorder during his 
active service period from January 1991 to June 1991; and 
coronary artery disease symptoms during active duty for 
training in April 1987.  In this case, however, the Board 
finds that the claims for service connection for a skin 
disorder and for coronary artery disease are not well-
grounded.  As discussed below, there is no competent medical 
evidence of record that provided a nexus between either of 
the claimed disorders and the veteran's period of active 
service or active duty for training, or any incident therein.  

Skin Disorder

The veteran maintains and testified that he developed a rash 
disorder during active service from January to June, 1991, in 
the Persian Gulf.  He testified that during that service, 
there was not enough water to adequately wash.  He testified 
that after returning from the Persian Gulf, he treated the 
rash disorder himself until he sought medical help in 
February or March, 1992.

A review of the claims file shows that it does not contain 
service medical records from the veteran's initial period of 
active service, from February 1967 to March 1969.  Efforts to 
locate the files have been unsuccessful.  After that period, 
medical records from the U.S. Army Reserves include the 
reports of examination in March 1978 and January 1982.  
During both examinations the veteran reported that he had no 
skin diseases; and on examination, evaluation of the skin was 
normal.  Reserves medical records show that the veteran was 
seen in February 1983 with complaints of a rash on his chest 
for the previous eight months.  

There is no evidence pertaining to a skin disorder concurrent 
with the veteran's verified period of active duty for 
training from July to August 1985 or in June 1990.  Nor are 
there any records showing complaints, findings or treatment 
for a skin disorder during the veteran's period of active 
service from January to June, 1991.  During a March 1991 
separation examination, the veteran reported that he had no 
skin diseases; and on examination the evaluation of the skin 
was normal.    

After the veteran's period of active service ending in June 
1991, medical records include U.S. Army Reserves medical 
records, and private and VA medical records.  Reserves 
medical records show that during a July 1992 "over 40" 
examination, the veteran reported that he had no skin 
diseases.  On examination, the evaluation of the skin was 
normal. 

During an October 1994 VA examination for skin, the veteran 
reported that in 1991 on returning from Saudi Arabia, he 
developed an itching rash on the inner thigh and upper inner 
arms; and he developed a chest rash while stationed in the 
Reserves in 1992.  He reported complaints that the rash would 
come and go in the groin and was unpredictable, but was 
generally worse in the summer.  Calamine lotion had been 
helpful.  On examination, the examiner observed a 1.7 by 1.3 
cm firm subcutaneous mass with overlying hyperpigmentation on 
the left chest that was very firm; a 2.6 by 2.7 cm 
subcutaneous mass on the right upper back; and small .9 cm 
dilated superficial cysts.  There was also minimal post 
inflammatory hyperpigmentation on the inner arms, with no 
other surface changes, no scales, and no asteatosis.  There 
was a mild lichenification in the groin.  The report contains 
diagnoses of (1) three epidermoid cysts on the trunk; (2) 
post inflammatory hyperpigmentation, status post unclear rash 
of unclear origin of the upper arms; and (3) intertrigo of 
the groin.

VA medical records show that in November 1994, the veteran 
underwent surgical excision to remove cysts from the chest 
and back.  Tissue removed was diagnosed as chondroid 
syringoma and epidermoid inclusion cyst.  The veteran was 
seen in May 1995 for complaints of itching in the groin area.  
On examination there was a scaly patch at the left groin 
area.

The Board finds on review of the foregoing that the claim for 
service connection for a skin disorder is not plausible and, 
therefore, not well-grounded.  During the veteran's two 
periods of active service there is no medical record showing 
complaints, treatment or findings referable to a skin 
disorder.  In-between those two periods, the veteran was seen 
in February 1983 with complaints of a rash on his chest for 
the previous eight months.  However, there is no competent 
evidence to relate this symptomatology with his first period 
of active service, which ended almost fourteen years before 
in March 1969.  Nor is there a diagnosis or other competent 
evidence that symptomatology noted in February 1983 
constituted a chronic disorder.  Despite various medical 
records after the veteran's most recent period of active 
service ending in June 1991, the first competent medical 
evidence of a skin disorder is contained in the October 1994 
VA examination report, more than three years after service.  

Moreover, despite various medical records that are referable 
to the claimed skin disorder, none contain any opinion or 
other evidence showing that the claimed skin disorder is 
related to service.   Thus, the claim for service connection 
for a skin disorder, is not plausible and, therefore, not 
well-grounded.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992). 

Last, the Board notes that the etiology and time of onset of 
any skin disorder are medical matters requiring medical 
evidence for support, and the appellant's own lay statements 
and beliefs do not constitute competent evidence in this 
regard.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Accordingly, the Board concludes that the claim for 
service connection for a skin disorder is not well grounded 
and the claim must be denied.  38 U.S.C.A. § 5107(a) (West 
1991).

The veteran is free at any time in the future to submit 
evidence in support of his claim.  Medical records of 
complaints and treatment in service or shortly thereafter 
would be helpful in establishing a well-grounded claim, as 
well as medical opinion linking any current findings with the 
veteran's military service.  Robinette v. Brown, 8 Vet. App. 
69 (1995).


Coronary Artery Disease

The veteran maintains that his coronary artery disease had 
its onset while in the Army Reserves on a weekend training 
drill in April 1987.  

Special presumptive provisions provide that if a 
cardiovascular disease becomes manifest to a degree of 10 
percent within one year of separation from service, such 
disability will be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Thus, service connection cannot be granted in this case for 
coronary artery disease unless that disease was found either 
on active duty, to a compensable degree within a year of 
active duty, during a period of active duty for training or 
is otherwise related to a period of active service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.1, 3.6, 3.303, supra.

As noted above, the claims file does not contain service 
medical records from the veteran's initial period of active 
service, from February 1967 to March 1969.   After that 
period, medical records from the U.S. Army Reserves include a 
report of a March 1978 examination.  During that examination 
the veteran reported that he had no heart trouble, high or 
low blood pressure, pain or pressure in the chest or other 
relevant complaints.  On examination, evaluation of the heart 
was normal, and blood pressure was recorded as 122/84.  

VA medical records show that the veteran was seen in November 
1981 for complaints of having pressure on the left side of 
his chest since the previous Friday.  At that time, blood 
pressure was recorded as 120/88, and the assessment was 
atypical chest pain.  The report noted that the examiner 
doubted this was arteriosclerotic heart disease.  

Reserves medical records include the report of examination in 
January 1982.  During that examination the veteran reported 
that he had no heart trouble or other referable complaints.  
On examination, evaluation of the heart was normal, and blood 
pressure was recorded as 130/88.

Reserves medical records include an "over 40" medical 
screening summary report dated in June 1986, which noted 
findings of a normal electrocardiogram.  The report of a June 
1986 examination shows that the veteran reported that he had 
no heart trouble, high or low blood pressure, or other 
symptoms referable to a heart disorder.  On examination, 
evaluation of the heart was normal.

Reserves medical records include the report of a February 
1987 "over 40" examination.  During that examination, the 
veteran reported that he had no heart trouble, high or low 
blood pressure, or other symptoms referable to a heart 
disorder.  He reported that he did smoke cigarettes.  On 
examination, the report noted an abnormal EKG, mild, on the 
basis of 1 degree AV Block, otherwise normal.  Blood pressure 
was recorded as 102/80. 

Private medical records from April 1987 show that the veteran 
was treated for complaints of chest pain at that time.  The 
report indicated that he reported that he developed "gas 
pains" about one to one and one-half hours before, and that 
he was a little better after taking Alka-Seltzer.  He 
reported that he developed a gas feeling in the lower chest 
while marching.  The pain was presently improved.  He 
reported no shortness of breath, or arm or neck pain.  On 
examination, the interpretation of electrocardiogram 
examination was sinus rhythm; there was no evidence of an 
acute transmural wall myocardial infarction.  The report of 
chest X-ray examination noted that no abnormality was 
identified. The report noted that on discharge there were no 
symptoms and the veteran stated that he felt as good as ever.  
The diagnosis was transient chest pain of unknown cause.   

The claims file contains a DA Form 2173, statement of medical 
examination and duty status, dated in November 1987, which 
indicated that the veteran was treated privately while on 
active duty in April 1987.  An "over 40" cardiovascular 
screening questionnaire shows that the veteran reported a 
history of having had angina/chest pain associated with his 
heart, and shortness of breath associated with effort; but no 
irregular or very rapid pulse, high blood 
pressure/hypertension, or heart attack.

There are no medical records referable to a heart disorder 
concurrent with the veteran's verified periods of active duty 
for training in 1985 and 1990.  Nor are there any service 
medical records of complaints, findings or treatment for 
coronary artery disease during the veteran's period of active 
service from January to June, 1991.  During a March 1991 
separation examination, the veteran did report that he had 
pain or pressure in the chest; but he denied any other 
complaints referable to heart abnormality.  On examination, 
the evaluation of the heart was normal, and blood pressure 
was recorded as 120/86.  Reserves medical records include a 
May 1991 cardiograph with notation of normal sinus rhythm, 
rate 66 - normal ECG.    

After the veteran's period of active service ending in June 
1991, medical records include U.S. Army Reserves medical 
records, and private and VA medical records.  Reserves 
medical records show that during a July 1992 "over 40" 
examination, the veteran reported that he had pain or 
pressure in the chest; and no other referable complaints.  
During examination, the veteran reported that he had chest 
pain on walking fast, which resolved at rest.  The evaluation 
of the heart was normal, and the report noted an abnormal EKG 
and elevated cholesterol. 

VA clinical records beginning from September 1993 show that 
the veteran was seen in September 1993 for symptoms of 
external angina.  The associated note in September 1993 
indicated risk factors of tobacco.  A treadmill test at that 
time was grossly positive with the veteran having chest 
pains.  The veteran underwent left heart catheterization in 
September 1993.  The diagnoses after examination were angina 
pectoris; and coronary artery disease.  A subsequent clinical 
record in October 1993 noted that a September 1993 cardiac 
catheterization examination showed total right coronary 
artery occlusion.  That record contains an assessment of 
coronary artery disease.  

Private medical records show treatment in 1994 for heart 
complaints and contain relevant diagnoses including coronary 
artery disease, coronary heart disease, and coronary vascular 
disease/atherosclerosis.  The veteran underwent coronary 
artery bypass procedure in July 1994.

During an October 1994 VA examination for heart disease, it 
was noted that the veteran had a heart attack in July 1994; 
and was hospitalized at that time and underwent a coronary 
arteriogram, and coronary artery bypass graft surgery.  
During the October 1994 VA examination the veteran reported 
that he used to get shortness of breath before the surgery 
but not afterwards.  After examination, the diagnosis 
included (1) status post inferior wall myocardial infarction; 
(2) status post coronary artery bypass graft surgery; and (3) 
hypercholesterolemia.  

The Board finds on review of the foregoing that the claim for 
service connection for coronary artery disease is not 
plausible and, therefore, not well-grounded.  As discussed 
above, there are no service medical records associated with 
the veteran's first period of active service, from February 
1967 to March 1969.  However, as discussed above, medical 
records after March 1969 do not contain any competent 
evidence of a heart disorder until many years later.  A March 
1978 examination report showed no complaints and the 
evaluation of the heart was normal.  

The first referable complaints were shown in VA clinical 
records of November 1981, when the veteran was seen for 
complaints of chest pressure within the previous week, 
assessed as atypical chest pain.  At that time, however, the 
examiner doubted that this was arteriosclerotic heart 
disease.  Subsequently, the reports of examinations in 
January 1982 and June 1986 contain normal evaluations after 
examination.  In addition, in a February 1987 "over 40" 
examination an abnormal EKG was noted.  


Thereafter, the veteran was seen privately in April 1987 for 
complaints of chest pain, also described as gas pains, 
beginning one to one and one-half hours before.  A DA Form 
2173 dated in November 1987 indicated that the veteran was on 
active duty when treated in April 1987.  However, there is no 
competent medical evidence to relate the veteran's present 
coronary artery disease to that incident.  The record shows 
that by April 1987, the veteran had a preexisting abnormal 
EKG, as noted during the February 1987 examination.  

Further, the medical record shows that examination in April 
1987 revealed no abnormalities; or evidence of an acute 
transmural wall myocardial infarction; or evidence that 
complaints at that time constituted symptomatology of a heart 
disorder.  The diagnosis at that time was transient chest 
pain of unknown cause.  Subsequent medical records, including 
service medical records during the veteran's second period of 
active service from January to June 1991, show no clinical 
findings of any heart abnormality.  Although the veteran did 
report pain or pressure during a March 1991 separation 
examination, on physical examination evaluation of the heart 
was normal and blood pressure was recorded as 120/86. 

Medical evidence of an abnormal heart symptomatology is 
contained in a July 1992 Reserves "over 40 examination," 
not within the presumptive period after his 1991 period of 
active service.  At that examination the veteran reported 
complaints of pain or pressure in the chest on walking fast.  
The evaluation at that time was that the heart was normal; 
there was an abnormal EKG.  

While the record shows that the veteran had an abnormal EKG, 
which preexisted his April 1987 active service, and his 
active service from January to June 1991, there is no 
competent medical evidence that the veteran had a diagnosed 
heart disability at that time.  

The first clinically documented determination of a heart 
disorder does not occur until the early 1990's when the 
veteran was treated by VA for angina, and angina pectoris as 
well as coronary artery disease were diagnosed.  Thus, the 
first competent medical evidence of a heart disorder is many 
years after the veteran's initial period of active service, 
and there is no medical opinion or other competent evidence 
to relate this finding to that period of active service. 

Further, there is no medical opinion or other competent 
evidence to relate the diagnosis of coronary artery disease 
to any period of active service or active duty for training.  
Coronary artery disease was first diagnosed in September 
1993, not within the relevant presumptive period after his 
1991 active service.  Further, there are no medical opinions 
or competent evidence otherwise to relate this disorder as 
due to an incident of, or related in any way to any of the 
veteran's periods of active service.  

Therefore, after a thorough review of the veteran's claims 
file, the Board concludes that there is no evidence or 
medical opinion that the veteran's coronary artery disease 
was incurred during a period of active service or active duty 
for training, is etiologically related to any such period of 
service, or is the result of a service-connected disability.  
The record shows that the first diagnosis of coronary artery 
disease was in 1993, two years after the veteran's last 
period of active service.  There is no opinion or competent 
evidence to relate that diagnosis to any incident of service.

The Board also notes that the etiology and time of onset of 
the appellant's coronary artery disease are medical matters 
requiring medical evidence for support, and the appellant's 
own lay statements and beliefs do not constitute competent 
evidence in this regard.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Accordingly, the Board concludes that 
the claim for service connection for coronary artery disease 
is not well grounded and the claim must be denied.  38 
U.S.C.A. § 5107(a) (West 1991).

The veteran is free at any time in the future to submit 
evidence in support of his claim.  Medical records of 
complaints and treatment of coronary heart disease in service 
or shortly thereafter would be helpful in establishing a 
well-grounded claim, as well as medical opinion linking any 
current findings with the veteran's military service.  
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for a skin disorder is denied.

Service connection for coronary artery disease is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

